DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/31/2022 has been entered. Applicant’s amendments to the Drawings and Specifications have not overcome each and every objection previously set forth in the Non-Final Office Action mailed 07/18/2022.  Applicant’s amendments to the Claims have overcome each 112(b) and 112(d) rejections previously set forth in the Non-Final Office Action.
	
Drawings
The drawings were received on 08/31/2022.  These drawings are acceptable.
However, examiner maintains a drawing objection previously set forth in the Non-Final Office Action mailed 07/18/2022 as this was not addressed in the applicant’s response. The objection is as follows:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both a memory card (p. 4, line 1, 8, 22, 26; p. 5, line 6) and a wireless transceiver (p. 4, lines 5-6, 8, 10, 23; p. 5, line 7). Examiner believes the reference character for the wireless transceiver should be “40” as shown in Fig. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the body top side is arched in a smooth curve” and “the solar panel is parabolic”.

Claim Objections
The amendment to claim 9 is objected to because applicant calls the status of claim 9 as canceled but has underlined claim limitation. A claim being canceled must be indicated as "canceled" and the text of the claim must not be presented. See MPEP § 714. Since the underlined limitation is the same as the original claim limitation and applicant has explicitly stated in their remarks that claim 9 is canceled (p. 2 of Remarks, line 2), examiner treats this claim as canceled.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments with respect to claims 1 and 13 that the claims are amended which make the rejections moot, examiner contends that these amended limitations in the independent claims were not considered in the non-final office action. Rejections for the amended limitations are presented below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended limitation “the body top side is arched in a smooth curve” (emphasis added) in claim 1, lines 3-4, and claim 13, lines 5-6, is not properly described in the original disclosure. While the original specification states that the “body top side 22 may be arched” and Fig. 1-3 show the body top side is arched, neither the specification nor the drawings disclose that the body top side is a smooth curve. The term “smooth” is defined as “having a continuous even surface” (https://www.merriam-webster.com/dictionary/smooth). The fact that the body top side has a panel depression (Fig. 2, ref. 44; see also p. 4, lines 15-17) means that it does not have a continuous even surface. For examination purposes, examiner interprets the limitation “the body top side is arched in a smooth curve” to be --the body top side is arched--.
The amended limitation “wherein the solar panel is parabolic” in claim 1, lines 20-21, and claim 13, line 24, is not properly described in the original disclosure. The term “parabolic” is defined as “of, having the form of, or relating to a parabola” (https://www.merriam-webster.com/dictionary/parabolic) while the term “parabola” is defined as “a plane curve generated by a point moving so that its distance from a fixed point is equal to its distance from a fixed line : the intersection of a right circular cone with a plane parallel to an element of the cone” (https://www.merriam-webster.com/dictionary/parabola). While the drawings show that the solar panel is curved or arched to follow the arch of the body top side, none of the drawings show dimensions or measurements to illustrate the solar panel’s parabolic nature. For examination purposes, examiner interprets the limitation “wherein the solar panel is parabolic” to be --wherein the solar panel is curved--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Galarza et al. (US 20160002948 A1) in view of Knight (US 9226059 B1) and King (US 20210131136 A1).

    PNG
    media_image1.png
    753
    970
    media_image1.png
    Greyscale

Claim 1, Galarza teaches a digital display grave marker apparatus (Fig. 1, ref. 10) comprising:
a marker body (ref. 12) having a body front side, a body back side, a body left side, a body right side, a body top side, and a body bottom side (see annotated Fig. 1), the body top side being arched (Fig. 1 shows the top side is arched; see annotated Fig. 1);
a display screen coupled to the marker body (Fig. 3 shows display screen 16 is coupled to the marker body 12), the display screen being coupled to the body front side (Fig. 3 shows display screen 16 coupled to the body front side);
a CPU coupled within the marker body (ref. 24), the CPU being in operational communication with the display screen (para. 0014, lines 1-2);
a wireless transceiver coupled within the marker body (Fig. 4 shows a “WI-FI Network”. It is old and well-known that Wi-Fi Networks include transceivers), the wireless transceiver being in operational communication with the CPU and configured to interface with personal electronic devices (Fig. 4 also shows the Wi-Fi Network in operational communication with the CPU 24 and configured to interface with personal electronic devices, such as wireless headphones);
a battery coupled within the marker body (ref. 32), the battery being in operational communication with the CPU (Fig. 4 shows the battery 34 in operational communication with the CPU 24); and
a solar panel coupled to the marker body (ref. 36), the solar panel being in operational communication with the battery (Fig. 4 shows the solar panel 36 in operational communication with the battery 24), the solar panel being coupled to the body top side (Solar panel 36 is coupled to the body top side; see annotated Fig. 1), wherein the solar panel is extending along the body top side (see annotated Fig. 1).
Galarza fails to explicitly teach a memory card coupled within the marker body, the memory card being in operational communication with the CPU. However, Galarza teaches an electronic memory (ref. 28) within the marker body (ref. 12) and in operational communication with the CPU (Fig. 4 shows the electronic memory 28 in operational communication with the CPU 24).
The Examiner takes the official notice that providing a memory card as an electronic memory is old and well known in the art. It would have been obvious before the effective filing date of the claimed invention to make the invention of Galarza having a memory card. The motivation would have been because memory cards consume very little power compared to other types of electronic memory, which in turn helps conserve the battery’s power. Therefore, it would have been obvious to modify Galarza as specified in claim 1.

    PNG
    media_image2.png
    1042
    678
    media_image2.png
    Greyscale

While Galarza teaches that the body top side is arched (see annotated Fig. 1), Galarza fails to explicitly disclose that the body top side’s arch extends the full length between the body right side and the body left side. However, Knight teaches a digital grave assembly (ref. 105) having a marker body (ref. 140) with a body front side, a body back side, a body left side, a body right side, a body top side, and a body bottom side (see annotated Fig. 4); at least one solar panel (ref. 170); a battery (ref. 200); and wherein the body top side is arched in a smooth curve extending along a full length between the body right side and the body left side (annotated Fig. 4 shows the body top side is arched and the arch extends along the full length between the body left side and the body right side).
Galarza and Knight are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. digital grave systems. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galarza’s marker body (ref. 12) to incorporate the teachings of Knight to make the body top side’s arch extend a full length between the body left side and the body right side (see Knight’s annotated Fig. 4). The motivation would have been because this gives the marker body the classic look that most grave markers have.
While Galarza teaches that the solar panel extends along the body top side (see annotated Fig. 1), Galarza fails to explicitly disclose that the solar panel is curved extending along the body top side. Knight teaches wherein the solar panel is parabolic extending along the body top side (Fig. 2 shows solar panels 170 are curved and extend along the body top side).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galarza’s solar panel (ref. 36) to incorporate the teachings of Knight to make the solar panel to be curved and extend along the body top side (see Knight’s solar panels 170 in Fig. 2). The motivation would have been because this allows the solar panels “to collect available sunlight and convert the available sunlight into a stored electrical power within rechargeable battery” (Knight, col. 5, lines 3-6).

    PNG
    media_image3.png
    1049
    927
    media_image3.png
    Greyscale

Galarza as modified does not explicitly disclose that the solar panel (ref. 36) is in a panel depression so that it rests flush with the body top side. Regardless, King teaches a digital display grave marker (ref. 10) having a marker body consisting of a front, back, left, right, top, and bottom sides (see annotated Fig. 1); a display screen (ref. 34); a control circuit (30); a wireless transceiver (ref. 42); an electronic memory (ref. 32); at least one battery 46; and a solar panel (ref. 48) coupled to the body top side, and the solar panel (ref. 48) being coupled within a panel depression of the body top side (see annotated Fig. 3) such that it rests flush with the body top side (Fig. 1-3 show the solar panel 48 is flush with the body top side).  	
Galarza, Knight, and King are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. digital grave markers. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Galarza’s body top side (Galarza’s body top side in annotated Fig. 1 modified by Knight) to incorporate the teachings of King to make Galarza’s solar panel (Galarza, ref. 36, modified by Knight to be curved along the body top side) be within a panel depression (King, annotated Fig. 3) such that it is flush with the body top side (see King’s annotated Fig. 3). The motivation would have been because making the solar panel flush with the top side of the grave marker makes the entire apparatus more aesthetically pleasing.

    PNG
    media_image4.png
    1165
    1086
    media_image4.png
    Greyscale

Claim 2, Galarza teaches the body front side having a screen aperture (see annotated Fig. 1); the display screen being coupled within the screen aperture (see annotated Fig. 1). However, Galarza does not explicitly disclose that the display screen rests flush with the body front side. Regardless, King teaches a screen aperture on the body front side (see annotated Fig. 1)  the display screen (ref. 34) being coupled within the screen aperture such that it rests flush with the body front side (Fig. 1 shows the display screen rests flush with the body front side; see annotated Fig. 1). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of King to make Galarza’s display screen (Galarza, ref. 16) be flush with the body front side as taught by King (see screen 34 in annotated Fig. 1). The motivation would have been because making the display screen flush with the front side of the grave marker makes the entire apparatus more aesthetically pleasing.
Claim 3, Galarza teaches further comprising the display screen having a perimeter portion and a screen portion (see annotated Fig. 5).

    PNG
    media_image5.png
    583
    840
    media_image5.png
    Greyscale

Claim 4, Galarza teaches further comprising a headphone jack port coupled to the display screen (Fig. 4 shows a headphone jack port 40 coupled to the display screen), the headphone jack port being coupled within the perimeter portion (Fig. 4 shows the headphone jack is within the perimeter portion. Examiner has interpreted the term within as “in or into the interior”. [https://www.merriam-webster.com/dictionary/within]) and being in operational communication with the CPU (para. 0015, lines 8-10). 
Claim 5, Galarza as modified fails to explicitly disclose a USB port. However, King teaches a USB port (ref. 40; para. 0024, lines 8-14, “The data port 40 may comprise, but not be limited to, a usb port…”), the USB port (ref. 40) being in operational communication with the CPU (para. 0024, lines 8-14, “The data port 40 is electrically coupled to the control circuit 30”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of King to add a USB port (King, ref. 40) in operational communication with the CPU (Galarza, ref. 24). The motivation would have been because having a USB port allows for “downloading [of] data into the electronic memory” (King, para. 0024, lines 8-14).
King fails to explicitly disclose that the USB port is coupled to the display screen and coupled within the perimeter portion. However, the court has held that claims which read on the prior art except with regard to the position of certain elements were held unpatentable because shifting the position of these elements would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also MPEP 2144.04.VI(C). Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galarza in view of King to make the USB port (King, ref. 40) be coupled to the display screen (Galarza, ref. 16) and be coupled within the perimeter portion of the display screen, specifically in the same area where the audio port is located (see Galarza’ annotated Fig. 1). The motivation would have been because this location for the USB port is more convenient for the user as it is the same location for all the other ports.
Claim 8, Galarza teaches further comprising the solar panel occupying at least 90% of the area of the body top side (Fig. 1-2 show the solar panel 36 occupies at least 90% of the body top side; see annotated Fig. 1).
Claim 10, Galarza teaches further comprising the body bottom side having an extended rectangular prismatic base portion (see annotated Fig. 1).
Claim 12, Galarza as modified fails to teach a trapezoidal prism body top side. However, King teaches further comprising the body top side being a trapezoidal prism (See annotated Fig. 3, which shows a rectangular prism. Examiner notes the use of the inclusive definition of trapezoid in this interpretation, i.e. that “a trapezoid as a quadrilateral with at least one pair of parallel sides” and that rectangles are parallelograms, and parallelograms are trapezoids [https://www.themathdoctors.org/what-is-a-trapezoid-more-on-inclusive-definitions/]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of King to further modify the body top side (Galarza’s body top side as modified by Knight and King in claim 1) to be a trapezoidal prism (King, annotated Fig. 3). The motivation would have been because having a trapezoidal prism top side gives the grave marker a more clean, sophisticated, and modern look.


    PNG
    media_image6.png
    1070
    1112
    media_image6.png
    Greyscale

Alternatively, claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 20210131136 A1) in view of Knight (US 9226059 B1).
Claim 1, King teaches a digital display grave marker (ref. 10) apparatus comprising:
a marker body having a body front side, a body back side, a body left side, a body right side, a body top side, and a body bottom side (see annotated Fig. 1);
a display screen coupled to the marker body (Fig. 1 shows display screen 34 is coupled to the marker body), the display screen being coupled to the body front side (Fig. 1 shows display screen 32 coupled to the body front side);
a CPU coupled within the marker body (Fig. 3, ref. 30), the CPU being in operational communication with the display screen (para. 0023, lines 6-8);
a wireless transceiver coupled within the marker body (Fig. 3, ref. 42), the wireless transceiver being in operational communication with the CPU (para. 0025, lines 1-3) and configured to interface with personal electronic devices (para. 0025, lines 3-6);
a battery coupled within the marker body (Fig. 3, ref. 46), the battery being in operational communication with the CPU (para. 0027, lines 3-6); and
a solar panel coupled to the marker body (Fig. 1 and 3, ref. 48), the solar panel being in operational communication with the battery (para. 0027, lines 8-10), the solar panel being coupled to the body top side (annotated Fig. 1 shows the solar panel 48 is coupled to the body top side), the solar panel (ref. 48) being coupled within a panel depression of the body top side (see annotated Fig. 3 for the panel depression) such that it rests flush with the body top side (Fig. 1-3 show the solar panel 48 is flush with the body top side).
King fails to explicitly disclose that the body top side’s arch extends the full length between the body right side and the body left side. However, Knight teaches the body top side is arched in a smooth curve extending along a full length between the body right side and the body left side (annotated Fig. 4 shows the body top side is arched and the arch extends along the full length between the body left side and the body right side).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King’s marker body (see annotated Fig. 1) to incorporate the teachings of Knight to make the body top side’s arch extend a full length between the body left side and the body right side (see Knight’s annotated Fig. 4). The motivation would have been because this gives the marker body the classic look that most grave markers have.
King as modified fails to explicitly teach a memory card coupled within the marker body, the memory card being in operational communication with the CPU. However, King teaches an electronic memory (Fig. 3, ref. 32) within the marker body and in operational communication with the CPU (Fig. 3 shows the electronic memory 32 in operational communication with the CPU 30; para. 0022, lines 5-8).
The Examiner takes the official notice that providing a memory card as an electronic memory is old and well known in the art. It would have been obvious before the effective filing date of the claimed invention to make the invention of King having a memory card. The motivation would have been because memory cards consume very little power compared to other types of electronic memory, which in turn helps conserve the battery’s power. Therefore, it would have been obvious to modify King as specified in claim 1.
King fails to explicitly disclose that the solar panel is curved extending along the body top side. However, Knight teaches wherein the solar panel is parabolic extending along the body top side (Fig. 2 shows solar panels 170 are curved and extend along the body top side).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King’s solar panel (ref. 48) to incorporate the teachings of Knight to make the solar panel to be curved and extend along the body top side (see Knight’s solar panels 170 in Fig. 2). The motivation would have been because this allows the solar panels “to collect available sunlight and convert the available sunlight into a stored electrical power within rechargeable battery” (Knight, col. 5, lines 3-6).
Claim 2, King teaches further comprising the body front side having a screen aperture (see annotated Fig. 1); the display screen (ref. 34) being coupled within the screen aperture such that it rests flush with the body front side (Fig. 1 shows the display screen 34 is coupled to the screen aperture such that it rests flush with the body front side).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Galarza et al. (US 20160002948 A1) in view of Knight (US 9226059 B1) and King (US 20210131136 A1) as applied to claim 1 above, and further in view of Bell et al. (US 20210378901 A1).
(Examiner notes that while Bell was published in December 9, 2021, the non-provisional application claims priority of provisional application under application number 62/687,508, which was filed on June 20, 2018.)

    PNG
    media_image7.png
    1126
    832
    media_image7.png
    Greyscale

Claim 11, Galarza as modified fails to explicitly disclose a holographic projector coupled to the marker’s body top side and in communication with the CPU. However, Bell teaches a cremation funerary apparatus (ref. 10) having a body with rounded sides (see annotated Fig. 12), a top side (see annotated Fig. 12), a lower side (see annotated Fig. 12), a display (Fig. 12, ref. 25, which is the same display as ref. 1508 in Fig. 15; para. 0037, lines 9-13), and a CPU (Fig. 15, ref 1504). Bell teaches further comprising a holographic projector  coupled to the marker body (ref. 25, which is also ref. 1504 in Fig. 15 “may include a projector to provide interior illumination, static and dynamic images, or holographic displays”; para. 0042, lines 1-3), the holographic projector being coupled to the body top side (display 25/1504 is on the top side; see annotated Fig. 12) and being in operational communication with the CPU to project a holographic image above the marker body (Fig. 15 shows computing device 1502, which includes CPU 1504, is in communication with the projector 1508; para. 0039, lines 6-10). 
Galarza, Knight, King, and Bell are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. digital devices to memorialize the deceased. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bell to add a holographic projector (Bell, ref. 1508) to the top side of the marker (Galarza’s body top side as modified by Knight and King in claim 1) to display holographic images as taught by Bell (para. 0042, lines 1-3). The motivation would have been because having a holographic image of the deceased allows for their loved ones to interact with a more tangible representation of the deceased.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Galarza et al. (US 20160002948 A1) in view of Knight (US 9226059 B1), King (US 20210131136 A1), and Bell et al. (US 20210378901 A1).
Claim 13, Galarza teaches a digital display grave marker apparatus (Fig. 1, ref. 10) comprising:
a marker body (ref. 12) having a body front side, a body back side, a body left side, a body right side, a body top side, and a body bottom side (see annotated Fig. 1), the body front side having a screen aperture (see annotated Fig. 1), the body top side being arched (Fig. 1 shows the top side is arched; see annotated Fig. 1), the body bottom side having an extended rectangular prismatic base portion (see annotated Fig. 1);
a display screen coupled to the marker body (Fig. 3 shows display screen 16 is coupled to the marker body 12), the display screen being coupled to the body front side within the screen aperture (Fig. 3 shows display screen 16 coupled to the body front side; see also annotated Fig. 1), the display screen having a perimeter portion and a screen portion (see annotated Fig. 5);
a CPU coupled within the marker body (ref. 24), the CPU being in operational communication with the display screen (para. 0014, lines 1-2);
a wireless transceiver coupled within the marker body (Fig. 4 shows a “WI-FI Network”. It is old and well-known that Wi-Fi Networks include transceivers), the wireless transceiver being in operational communication with the CPU and configured to interface with personal electronic devices (Fig. 4 also shows the Wi-Fi Network in operational communication with the CPU 24 and configured to interface with personal electronic devices, such as wireless headphones);
a battery coupled within the marker body (ref. 32), the battery being in operational communication with the CPU (Fig. 4 shows the battery 34 in operational communication with the CPU 24);
a solar panel coupled to the marker body (ref. 36), the solar panel being in operational communication with the battery (Fig. 4 shows the solar panel 36 in operational communication with the battery 24), the solar panel occupying at least 90% of the area of the body top side (Fig. 1-2 show the solar panel 36 occupies at least 90% of the body top side; see annotated Fig. 1);
a headphone jack port coupled to the display screen (Fig. 4 shows a headphone jack port 40 coupled to the display screen), the headphone jack port being coupled within the perimeter portion (Fig. 4 shows the headphone jack is within the perimeter portion. Examiner has interpreted the term within as “in or into the interior”. [https://www.merriam-webster.com/dictionary/within]) and being in operational communication with the CPU (para. 0015, lines 8-10).
Galarza fails to explicitly teach a memory card coupled within the marker body, the memory card being in operational communication with the CPU. However, Galarza teaches an electronic memory (ref. 28) within the marker body (ref. 12) and in operational communication with the CPU (Fig. 4 shows the electronic memory 28 in operational communication with the CPU 24).
The Examiner takes the official notice that providing a memory card as an electronic memory is old and well known in the art. It would have been obvious before the effective filing date of the claimed invention to make the invention of Galarza having a memory card. The motivation would have been because memory cards consume very little power compared to other types of electronic memory, which in turn helps conserve the battery’s power. Therefore, it would have been obvious to modify Galarza as specified in claim 1.
While Galarza teaches that the body top side is arched (see annotated Fig. 1), Galarza fails to explicitly disclose that the body top side’s arch extends the full length between the body right side and the body left side. However, Knight teaches the body top side is arched in a smooth curve extending along a full length between the body right side and the body left side (annotated Fig. 4 shows the body top side is arched and the arch extends along the full length between the body left side and the body right side).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galarza’s marker body (ref. 12) to incorporate the teachings of Knight to make the body top side’s arch extend a full length between the body left side and the body right side (see Knight’s annotated Fig. 4). The motivation would have been because this gives the marker body the classic look that most grave markers have.
Galarza as modified does not explicitly disclose that the display screen rests flush with the body front side. However, King teaches a screen aperture on the body front side (see annotated Fig. 1)  the display screen (ref. 34) being coupled within the screen aperture such that it rests flush with the body front side (Fig. 1 shows the display screen rests flush with the body front side; see annotated Fig. 1). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of King to make Galarza’s display screen (Galarza, ref. 16) be flush with the body front side as taught by King (see screen 34 in annotated Fig. 1). The motivation would have been because making the display screen flush with the front side of the grave marker makes the entire apparatus more aesthetically pleasing.
Galarza as modified does not explicitly disclose that the solar panel (ref. 36) is in a panel depression so that it rests flush with the body top side. However, King teaches the solar panel (ref. 48) being coupled within a panel depression of the body top side (see annotated Fig. 3) such that it rests flush with the body top side (Fig. 1-3 show the solar panel 48 is flush with the body top side).  
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Galarza’s body top side (Galarza’s body top side in annotated Fig. 1 modified by Knight) to incorporate the teachings of King to make Galarza’s solar panel (Galarza, ref. 36, modified by Knight to be curved along the body top side) be within a panel depression (King, annotated Fig. 3) such that it is flush with the body top side (see King’s annotated Fig. 3). The motivation would have been because making the solar panel flush with the top side of the grave marker makes the entire apparatus more aesthetically pleasing.
While Galarza teaches that the solar panel extends along the body top side (see annotated Fig. 1), Galarza fails to explicitly disclose that the solar panel is curved extending along the body top side. Knight teaches wherein the solar panel is parabolic extending along the body top side (Fig. 2 shows solar panels 170 are curved and extend along the body top side).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galarza’s solar panel (ref. 36) to incorporate the teachings of Knight to make the solar panel to be curved and extend along the body top side (see Knight’s solar panels 170 in Fig. 2). The motivation would have been because this allows the solar panels “to collect available sunlight and convert the available sunlight into a stored electrical power within rechargeable battery” (Knight, col. 5, lines 3-6).
Galarza as modified fails to explicitly disclose a USB port. However, King teaches a USB port (ref. 40; para. 0024, lines 8-14, “The data port 40 may comprise, but not be limited to, a usb port…”), the USB port (ref. 40) being in operational communication with the CPU (para. 0024, lines 8-14, “The data port 40 is electrically coupled to the control circuit 30”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of King to add a USB port (King, ref. 40) in operational communication with the CPU (Galarza, ref. 24). The motivation would have been because having a USB port allows for “downloading [of] data into the electronic memory” (King, para. 0024, lines 8-14).
Galarza as modified fails to explicitly disclose that the USB port is coupled to the display screen and coupled within the perimeter portion. However, the court has held that claims which read on the prior art except with regard to the position of certain elements were held unpatentable because shifting the position of these elements would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also MPEP 2144.04.VI(C). Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Galarza to make the USB port (King, ref. 40) be coupled to the display screen (Galarza, ref. 16) and be coupled within the perimeter portion of the display screen, specifically in the same area where the audio port is located (see Galarza’ annotated Fig. 1). The motivation would have been because this location for the USB port is more convenient for the user as it is the same location for all the other ports.
Galarza as modified fails to explicitly disclose a holographic projector coupled to the marker’s body top side and in communication with the CPU. However, Bell teaches further comprising a holographic projector  coupled to the marker body (ref. 25, which is also ref. 1504 in Fig. 15 “may include a projector to provide interior illumination, static and dynamic images, or holographic displays”; para. 0042, lines 1-3), the holographic projector being coupled to the body top side (display 25/1504 is on the top side; see annotated Fig. 12) and being in operational communication with the CPU to project a holographic image above the marker body (Fig. 15 shows computing device 1502, which includes CPU 1504, is in communication with the projector 1508; para. 0039, lines 6-10). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bell to add a holographic projector (Bell, ref. 1508) to the top side of the marker (Galarza’s body top side modified by Knight and King) to display holographic images as taught by Bell (para. 0042, lines 1-3). The motivation would have been because having a holographic image of the deceased allows for their loved ones to interact with a more tangible representation of the deceased.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henry (US 20060075343 A1) discloses a digital display grave marker having a marker body, a display screen, a transceiver, a CPU, an electronic memory, a battery, and a USB port. However, it does not disclose a solar panel, an arched top, a headphone jack port, or a holographic projector.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631